Case:20-80058-swd Doc #:1-2 Filed: 04/20/2020 Page 1of2

Exhibit 2
Case:20-80058-swd Doc #:1-2 Filed: 04/20/2020 Page 2 of 2

ale

 

Original - Court (Part 1)
1st copy - Garnishee (Part 2)
2nd copy - Defendant (Part 2)
Approved, SCAO 3rd copy - Plaintiff (Part 2)
STATE OF MICHIGAN CASE NO.
54-A JUDICIAL DISTRICT 19-00661-GCB

JUDICIAL CIRCUIT GARNISHMENT RELEASE

 

 

 

 

 

 

 

Court address Court telephone no.
124 W MICHIGAN AVE LANSING MI 48933 517-483-4426
Plaintiff name and address (judgment creditor) Defendant name and address (judgment debtor)
TNT FINANCIAL, INC. CHELSEA ANNE WILLIAMS
PO BOX 5767 123 EMT HOPE AVE
SAGINAW MI 48603-0767 % LANSING MI 48910
» JAMES NOMBINECRE  BHSTY isephone no MCDONALDS CORP. INC.
; PO BOX 5767 ATTN: PAYROLL
SAGINAW MI 48603-0767 . 711 JORIE BOULEVARD
989-921-0406 OAK BROOK IL 60523

 

 

 

 

 

 

Con

   

- insert socal saciily enon here.

 

 

   
  
  

 

TOTHE GARNISHEE:
. 06-26-2019
(“J1. The garnishmentissued on a is a, bythe A
E “12/30/2019 P40510
fs The withdrawal was authorized on
ar Date fe font Bar no.
E J2. The garnishmentissued on is cancelled b Ter court,

Date

: 3. You are (eaeee from further liability in connection with this garnishment.

 

 

12-30-2019
4. Any amounts withheld by the garnishee on or after shall be returned to the defendant and
any further withholdings shall be discontinued. Dale
ate / Deputy court clerk

 

| CERTIFICATE OF MAILING |

 

bE | certify that on this date this release was served on the garnishee and the parties or their attorneys by first-class mail addressed
i to their last-known addresses as defined by MCR 2,107(C)(3).

 

Date x Signature

TO THE PLAINTIFF: The social security number field is blacked out on the court copy for security reasons, but will appear on the
garnishee, defendant and plaintiff copies.

    
 

MCR 3.101:

MENT. RELEASE (Part 1)

 
